DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a response to a non-final Office action on 07/12/2021 amending claims 1, 6, 10, and 17. In light of Applicant’s amendments and arguments, Examiner withdraws the previous § 103 rejection of claims 1-20. Further, in light of Applicant’s amendments and previous Office action that mistakenly left some claim elements non-rejected under § 101, Examiner has established a new § 101 rejection for claims 1-20 by modifying the previous § 101 rejection. Examiner has also established a new objection for independent claims 1, 10, and 17. 

Examiner’s Remarks

§ 103 Rejection: The closest prior art of record Laracey (2017/0236118 A1) teaches generally controlling data during a payment transaction to prevent fraud. Laracey, however, does not teach the claimed flow of steps that can be found in independent claims 

Response to Arguments



§ 101 Rejection: 
Applicant argues that instant claims are patent eligible under § 101 because: 
(1) Step 2A – Prong 1: “[T]he present Application includes interaction of a server system with a customer device and a merchant device rather than managing interactions between people. Further, a machine-readable code necessarily requires a machine. Therefore, the limitations of claim 1 are not related to a method of organizing human activity. Thus, claim 1 is patent eligible because it does not recite a judicial exception.” (Applicant’s Remarks: page 8). 
(2) Step 2A – Prong 2: “Applicant respectfully submits that the present Application provides a practical application to at least the technical problems of (1) preventing skimming of cardholder data at merchant devices, and (2) preventing interception of merchant and cardholder data from POS terminal's data traffic.” (Applicant’s Remarks: page 9-10). 
(3) Step 2B: Applicant argues that the instant claims are patent eligible under § 101 in view of DDR Holdings and Bascom decisions (Applicant’s Remarks: page 11). 

(1) Step 2A – Prong 1: Applicant’s claims are directed to an abstract idea that belongs to certain methods of organizing human activity, i.e., managing interactions between people because instant claims describe a method and a system for facilitating a payment between a merchant and a customer. Further, an abstract idea that belongs to certain methods of organizing human activity has no requirement to not include a machine carrying out the abstract idea. 
(2) Step 2A – Prong 2: The Examiner disagrees with Applicant’s argument that the present claims an improvement to a field of technology. In this case, the Examiner concludes that the present claims do not recite an improvement to technology, but rather are improvements to a business or financial problem. Further, Applicant’s claimed structure is recited in a high level of generality lacking specific details that could contribute to an improvement to a field of technology. 
(3) Step 2B: The Federal Circuit Court, in Electric Power Group, distinguished the claims at issue from the claims in DDR Holdings explaining: “The claims at issue here do not require an arguable inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings.” (10). Similarly here, the instant claims 1-20 do not require an arguable inventive device or technique for displaying information and, thus, they are distinguishable from DDR Holdings.” Therefore, the instant claims 1-20 are not patent eligible under 35 U.S.C. § 101in view of DDR Holdings. Further, the Federal Circuit Court, in Electric Power Group, distinguished the claims at issue from the claims in Bascom explaining: “Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom Bascom found non-conventional and non-generic arrangement of the additional elements, no such non-conventional and non-generic arrangement of the additional elements is present with the instant claims. Thus, instant claims 1-20 are not patentable under 35 U.S.C. § 101 in view of Bascom.      

Claim Objections





Claims 1, 10, and 17, objected to for the following reason: Applicant’s Fig. 6A illustrates the flow of the claimed steps. But, it is not clear whether Applicant is claiming one server or two servers as is illustrated in Fig. 6A. Applicant’s claims appear to recite one server that is both (1) receiving the machine-readable code from the user device and sending the machine-readable code and a notification to a merchant device, and (2) receiving a merchant defined transaction code from the merchant device and initiating the payment transaction upon receiving the merchant defined transaction code. Applicant’s Fig. 6A, however, shows that (1) is done by a payment server 118 and (2) by an issuer server (114). Examiner has used the flow of the claimed steps with two separate servers when withdrawing the prior art rejection and is asking Applicant to kindly explain which 

Claim Rejections - 35 USC § 101






35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  








The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-9 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 10-20 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of controlling data during a payment transaction to prevent fraud. The creation of controlling data during a payment transaction to prevent fraud, as recited in the independent claims 1, 10, and 17, belongs to certain methods of organizing human activity, i.e., managing interactions between people (the instant claims describe a method and a system for facilitating a payment between a merchant and a customer) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 10, and 17, which set forth or describe the recited abstract idea, are: “initiating the payment transaction upon receipt of the merchant defined transaction 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 10, and 17, recite additional limitations: “a server system associated with a payment network” (claim 1), “a server system comprising a memory comprising: stored instructions and a processor configured to execute the stored instruction” (claim 10), “a customer device” (claims 1 and 10), “a merchant device” (claims 1 and 10), “a server system” (claim 17), “a merchant terminal comprising: a memory comprising stored instructions and a processor executing the stored instructions” (claim 17), and “a payment network” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “receiving a machine-readable code comprising at least information corresponding to a merchant and a dynamic token representative of a certificate associated with a public key, the machine-readable code being valid for a pre-defined duration” (claims 1 and 10), “sending a notification associated with the machine-see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	











Step 2B of the Test: The additional elements of independent claims 1, 10, and 17, (see above in Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:


[0133] The computer system 1105 includes at least one processor 1115 for executing instructions. Instructions may be stored in, for example, but not limited to, a memory 1120. The processor 1115 may include one or more processing units (e.g., in a multi-core configuration). 

[0134] The processor 1115 is operatively coupled to a communication interface 1125 such that computer system 1105 is capable of communicating with a remote device 1135 (such as the merchant device 112, the POS terminal 104 and/or the customer device 106) or communicating with any entity within the payment network 120. For example, the communication interface 1125 may receive the payment transaction request, where the payment transaction request is generated in response to purchase of products by a customer and scanning of the products at a checkout counter by an agent. 

[0135] The processor 1115 may also be operatively coupled to the database 1108. The database 1108 is any computer-operated hardware suitable for storing and/or retrieving data, such as, but not limited to, transaction data generated as part of sales activities conducted over the bankcard network including data relating to merchants, account holders or customers, and purchases. The database 1108 may also store information related to a plurality of user's issuer accounts. Each issuer account data includes at least one of a cardholder name, a cardholder address, an account number, MPIN, and other account identifier. The database 1108 may also store information of a plurality of merchants. The database 1108 may also store information associated with a regulatory body of issuers and regulations defined the regulatory body for carrying out payment transactions. The regulations may include rules of verifying/authenticating a user/card holder (such as the customer 102) initiating a payment transaction. The database 1108 may also include instructions for settling transactions including merchant bank account information. The database 1108 may include multiple storage units such as hard disks and/or solid-state disks in a redundant array of inexpensive disks (RAID) configuration. The database 1108 may include a storage area network (SAN) and/or a network attached storage (NAS) system. 

[0151] FIG. 13 is a simplified block diagram of a merchant device 1300 used for payment transactions, in accordance with one embodiment of the present disclosure. The merchant device 1300 as explained herein is only 
 
This is a description of general-purpose computing system performing its routine functions. Further, the additional elements of “sending” and “receiving” were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 10, and 17, receive or transmit data over a network in a merely generic manner.  Therefore, the additional elements of independent claims 1, 10, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-9 depend on independent claim 1; dependent claims 11-16 depend on independent claim 10; and dependent claims 18-20 depend on independent claim 17. The elements in dependent claims 2-9, 11-16,and 18-20, which set forth or describe the abstract idea, are: “receiving the machine-readable code further comprises receiving the machine-readable code from an application available at the customer device, wherein the application is managed by the server system” (claim 2 – insignificant extra solution activity; well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system), “receiving the machine-readable code further comprises receiving the machine-readable code upon scanning of the machine-readable code by the customer device” (claim 3 – insignificant extra solution activity; well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system), “managing a validated pair of encryption keys for linking a merchant terminal and the customer device and a certificate for validating the pair of encryption keys” (claim 4 – further narrowing the abstract idea), “facilitating interaction between the validated pair of encryption keys for validation of the payment transaction at the merchant terminal” (claim 5 – further narrowing the abstract idea), “the notification by the server system to the merchant device includes machine-readable code received by the server system from the customer device” (claim 6 – further narrowing the abstract idea), “facilitating the merchant device to verify the information corresponding to the merchant and the dynamic token upon 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9, 11-16, and 18-20, do not correct the deficiencies of independent claims 1, 10, and 17, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cisa et al. A PKI Enabled Authentication Protocol for Secure E-Payment Framework. Journal of Telecommunication, Electronic and Computer Engineering. ISSN: 2180 – 1843 e-ISSN: 2289-8131 Vol. X No. X. January 2017.

Poole (2020/0051073 A1) discloses:
A system and method for enhanced token-based payments. The system and method including software and hardware to receive, via a network, a request for authorization; create, in response to the request, a dynamic payment packet (DPP) for payment; transmit, via a network, the DPP; receive, via a network, an authorization request, the DPP, and a transaction ID; receive at least one additional data element relating to the customer involved in the transaction and the transaction itself; and transmit, via a network, the transaction ID, an authorization response, and token.


Prabhu (2017/0061428 A1) discloses:
The system may also include one or more hardware processors coupled to the memory and configured to read instructions from the memory to perform the steps of: receiving a token associated with a request to complete a transaction with an environment; determining the common identifier associated with the token, the common identifier being associated with an identifier of the merchant, an identifier of the user requesting the transaction, and a funding instrument associated with the user; and determining, based on information associated with the common identifier, whether to approve the transaction.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619